Title: To Benjamin Franklin from Margaret Stevenson, [1763?]
From: Stevenson, Margaret
To: Franklin, Benjamin


This is the earliest surviving letter to Franklin from his London land-lady. The handwriting and spelling explain why she said in a later letter that “writing to me is an oddieus taske,” and why relatively few letters from her exist. Comparing her letters and Deborah Franklin’s on the one hand with those of their daughters on the other suggests that a considerable advance in female education may have taken place within a single generation in both English and American cities. The editors have done what they could to clarify many of her words but confess to uncertainty in some instances.
 
[1763?]
[First part missing] I hop you wont send for Morr but Come whar the light is, doe my Dear Sir Bring your Beter half and your Dear girle and let her shine in this Country you cant doute. I doe not I am Shur She has Merits and her name is Franklin.
I have write to your Poor Pensioner and exprist your Love in the kin[dest] Maner I am capeable. I expecit to have a letter of [theirs?] for you, I sent a Frank to Inclows it to me that I may forward It to you—as to the afair of Moneys.
[Dear] Sir you shall see I have of yours, Cash remaining in my hands and if I hade not your bills or orders shall be excusid. I have not sint In your forty Pound yeat to Messrs. Brown Nor has Finlow cald to be Paid but I will goe to him as soon as I am able, for I am verey ounwell, according to your Frass [Phrase]: but my Mood of Exprission is, I am verey Bade. My Disorder is in my head; for six weeks Past; I have a Constant Slow Pain and Hissing noass [noise] in my head, that warrs [worries] me extreemley, I am shur you wod not know your old Landlady. Mr. Small adveiss [advises] me to have the Opinion off the Docters. But Mr. Mead says they will draw a Bill of health own me, so I belive I shall take the Barke and call in Dr. Pations [Patience] if he can atend me. I hop he will, for I have woorket hard in Reaparing my Furniture, got Cold in and at the same time my House was Painting for I assur you my Pations has not binn much wasted at Fifteen too know verey littell Cribbag and when I have plad not with out Sucksis Mrs. Gambirr says with her youshal [usual] Quicknsse it is to much; yeas Madam noe Madam.
Now I shall ask if you will send amrca [American] Lodgers to my House if thay Love you thay shall Be well treeted, I have not wanted for Lodgers Nor good wons. As soon as my House was ready Sir Jams was threetin [thirteen] Weeks at 2 gienes [guineas] and ½ per week and only the furst Floor; and affter he Left me, a Gentle Man of Kent and his 2 Neiss [Nieces] 3 Men Servant a Housekeeper and Cook and my Naney [or Nancy?] is hous Maid. I dine with Mr. Brockman &ct. whin I Pleas I have a litell Bead [Bed] in the Back pallor and five gieneas per week: but the Season will Be soon over. I have this day dined with them Drank your health and Eate a Tarte maid of the Cranberris, which Pleasd Much. Thay dede not know of it tell the Sarvant seat it one the Table. Pray Sir thank your Dear good Woman for them and her kind letter not in the common Mood of thanks, but what truly flows from a gratful harit, I hope one day to tell Mrs. Franklin I Love her Dearly and truly.
My Letter or reather my writing Opliges [apologizes], for my neglecting to Corrspond with my Best freinds.

Pray Sir how Pritly you can flater. You tell me I need Escusse for not writing at all[.] well: I have an excuss, that my head akes and i will Excuss you if you will Excuss the Length of this and so litel you can make of it, and all that [I] desire is to be able to writte for you to read that I am Dear Sir Your Sincer Friend and Moste obliged humble Servant
Margt Stevenson
